Citation Nr: 1632849	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran service connection for left and right lower extremity peripheral neuropathy, rated 10 percent each, effective November 28, 2008, and continued a 20 percent rating for diabetes mellitus.  In his March 2010 substantive appeal, he requested a Travel Board hearing; in later correspondence, he requested a hearing before a Decision Review Officer (DRO).  In September and October 2010 correspondence, he withdrew both hearing requests.  In February 2015, these matters were remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned); the case is now assigned to the undersigned.

An interim (July 2015) rating decision granted service connection for additional complications of diabetes, to include diabetic nephropathy, rated 0 percent prior to June 17, 2015, and 60 percent from that date, and erectile dysfunction, rated 0 percent effective November 28, 2008; special monthly compensation (SMC) for loss of use of a creative organ was also awarded effective from that date.  Those ratings are not at issue herein.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities (in addition to restricted diet); he is not on insulin.

2.  At no time during the appeal period is the Veteran's left lower extremity peripheral neuropathy shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the left sciatic nerve is not shown.

3.  At no time during the appeal period is the Veteran's right lower extremity peripheral neuropathy shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the right sciatic nerve is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is not warranted.              38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2015).

2.  A rating in excess of 10 percent for left lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2015).

3.  A rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in December 2008.  See 38 U.S.C.A.    §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in conjunction with this appeal in October 2007, December 2008, October 2009, and, pursuant to the Board's February 2015 remand, in June 2015. The Board finds that the examination reports are adequate for rating purposes as they include all findings necessary to decide these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R § 4.3.
Diabetes Mellitus

The Veteran's diabetes mellitus is rated 20 percent under 38 C.F.R. § 4.119, Code 7913. 

Under Code 7913, a 20 percent rating is assigned when diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required (emphasis added).  38 C.F.R. § 4.119, Code 7913.  A 60 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.   Id.

"Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,466 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913). 

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires that additional criteria to those for the lower rating must be met to warrant the increase).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the criteria for a 40 percent rating from those for a 20 percent rating is that, in addition to insulin and restricted diet to manage diabetes, regulation of activities is required.   

Compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119.  

On January 2007 VA treatment, the Veteran reported that due to low back pain from a recent accident walking was his only form of exercise.

On March 2007 VA diabetes initial evaluation, the Veteran denied having ketoacidotic episodes.  He endorsed having experienced pain or numbness in the legs or feet and sexual dysfunction for the past year.  He denied skin/foot problems.  He was on oral medication to control the diabetes.

On October 2007 VA examination, it was noted that diabetes was diagnosed in 2006 and treated since with oral medications, with good control and no known complications.  The Veteran did not require regulation of activities.  A small weight gain was noted.  He denied related problems with his eyes, heart, kidneys, feet, or skin, and bladder or bowel dysfunction.  Symptoms of peripheral neuropathy were not found.  The examiner opined that the Veteran's diabetes was well controlled with oral medication and noted there were no apparent complications.

On January 2008 VA treatment, it was noted that the Veteran gained weight since he was last seen in the office. He stated that he was trying to exercise but was limited in doing so because of unrelated muscle sprains.

A November 2008 VA treatment record notes that the Veteran was provided counseling regarding a diabetic diet.  A later November 2008 VA treatment record notes that his diabetes was stable.  

On December 2008 VA examination, the Veteran stated that he checks his blood sugar three times a week, and that his blood sugar ranges from 113 to 165, averaging about 120.  He denied any ketoacidotic episodes and admitted to hypoglycemic episodes only a couple of times in the past year.  He adhered to a diabetic diet.  He denied exercising due to dyspnea on exertion related to his asthma.  He denied being hospitalized for diabetes in the past year.  He reported urinating every 45 minutes to an hour daily, but related this to a prostate problem.
On June 2009 VA primary care treatment, the Veteran was instructed to continue walking and exercising for his service-connected diabetes.

On June 2015 VA diabetes mellitus examination, pursuant to the Board's February 2015 remand, it was noted that the Veteran's diabetes was managed by restricted diet and that his treatment included prescribed oral hypoglycemic agents.  The examiner stated that the Veteran's diabetes did not require insulin or regulation of activities.  There had not been any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  Diabetic complications included peripheral neuropathy, nephropathy/renal dysfunction, and erectile dysfunction.

The record does not show that at any time during the appeal period the Veteran's diabetes has required the regulation (avoidance) of activities, nor has he alleged that his diabetes requires regulation of activities.  He is not on insulin.  On October 2007 VA diabetes examination, the diabetes was found to be well controlled with oral medication, no apparent complications, and no activity limitations.  On December 2008 VA diabetes examination, the Veteran reported using hypoglycemic agents and adhering to a diabetic diet but denied regulation of activities due to diabetes.  On June 2015 VA diabetes mellitus examination, it was noted that the Veteran's diabetes was managed by restricted diet and prescribed oral hypoglycemic agents, and did not require regulation of activities.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted; although the Veteran's diabetes requires a restricted diet, it is not shown to require regulation of activities.  Because the criteria for progressively increasing ratings for diabetes are in the conjunctive, it follows that he does not meet the criteria for still higher ratings.

Peripheral Neuropathy of the Lower Extremities 

Ten percent ratings, each, have been assigned for the Veteran's left and right lower extremity peripheral neuropathy under 38 C.F.R. § 4.124a, Code 8520.

Under Code 8520, a 10 percent rating is warranted for incomplete paralysis of the sciatic nerve that is mild.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

On March 2007 initial VA diabetes evaluation, the Veteran reported that he experienced pain or numbness in the legs or feet and sexual dysfunction for the past year.  He denied having skin/foot problems.  

On October 2007 VA examination, it was noted that diabetes was diagnosed in 2006 and treated with oral medications since then with good control and no known complications.

A November 2007 VA telephone log notes that the Veteran complained of left foot and toe numbness.  He claimed that the numbness had recently become worse, despite a normal foot and toe x-ray.

On August 2008 VA treatment, the Veteran complained of left lower extremity pain and burning in the entire leg to his great toe, and on the inside of his foot.  Lumbar stenosis with [nerve] root [pathology] was diagnosed. 

A December 2008 VA treatment record notes that the Veteran's peripheral neuropathy of the lower extremities was stable.  

On December 2008 VA examination, the Veteran reported pain and burning in his feet and tingling and numbness in his lower extremities and hands, with left lower extremity greater than the right.  He wore support hose on his lower extremities, but denied use of custom inserts or special diabetic shoes. On physical examination, upper and lower extremity strength was 5/5 bilaterally.  Sensation was normal, except for tingling on lateral ankles to toes, left greater than right, and decreased sharp versus dull on the plantar surfaces of the bilateral feet.  Bilateral lower extremity edema and decreased hair distribution were noted.  Decreased right hand grip strength was also noted; the Veteran was not sure whether  this was due to diabetes or to a cervical spine disability.

On October 2009 VA peripheral neuropathy examination, there were no clinical or objective findings of upper extremity diabetic peripheral neuropathy.  Peripheral neuropathy of the upper extremities was related to the Veteran's service-connected cervical spine disability.

On October 2009 VA treatment, the Veteran complained of right foot pain for the past three to four days. He denied trauma or injury to the foot, and reported that he first noticed the pain between his fourth and fifth toes, and it then migrated to the arch of his foot and had been constant since.  Right foot pain, with etiology unclear was diagnosed.  Later treatment records show that right foot pain was attributed to gout.

A September 2013 VA podiatry record notes the Veteran's complaint of left big toe numbness.  The podiatrist noted there were no signs of callouses on the medial plantar aspect of the left hallux and suggested that the Veteran's numbness was caused by shoe pressure.

On June 2015 VA peripheral nerves examination pursuant to the Board's February 2015 remand, it was noted that bilateral lower extremity sensory peripheral neuropathy was diagnosed in 2008.  Mild intermittent pain and paresthesias/dysesthesias and numbness in both lower extremities were noted.  Muscle strength and reflex testing were normal.  Decreased sensation was noted in the lower leg/ankle and foot/toes, bilaterally.  Mild incomplete paralysis of the right and left sciatic nerve was noted; all other nerves were normal on examination.

The findings on the VA examinations conducted during the pendency of the instant claim are fairly consistent and do not support a rating in excess of 10 percent for peripheral neuropathy of either lower extremity.  The findings do not reflect more than mild incomplete paralysis of the sciatic nerve, as is required for a higher rating. 
The Veteran is competent to report symptoms he experiences, to include pain, tingling, numbness and loss of sensation, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 10 percent for peripheral neuropathy of either lower extremity.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for higher ratings for such disabilities.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's diabetes mellitus and peripheral neuropathy are encompassed by the schedular criteria for the ratings now assigned. Specifically, his disablement due to complications is fully reflected in the multiple ratings assigned for the various complications as well as the SMC rating assigned.  The Board notes that the schedular criteria provide for ratings in excess of those now assigned, but that (as discussed above) the criteria for such ratings are not met.  Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for consideration of extraschedular ratings is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, a May 2010 rating decision awarded the Veteran a TDIU rating, and he has not disagreed with the effective date of the award.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 10 percent, each, for left and right lower extremity peripheral neuropathy are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


